Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5-9,12-15,18-28 are under examination 

Restriction/Election

Upon examination, examiner has decided to rejoin all species groups.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9,12-15, and 18-28  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation, “a synchronized pooled-precursor cell population” is not specifically defined in the specification.  Giving the term “synchronized” the broadest reasonable interpretation, synchronized can mean “causing something to occur at the same time or rate.”  The claims fail to establish a specific parameter that occurs at the same time or rate.  Therefore, it is unclear what parameter specifically is being synchronized, resulting in examiner making this 112(b) rejection.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5,7-8,19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sareen (US 20170362574) in view of Qu (US 20160298087)

Sareen teaches exposing a cell population to conditions comprising a MEK/ERK pathway inhibitor and a glycogen synthase kinase-3 (GSK3) pathway inhibitor for a period of time (Paragraph 6, Paragraph 40, Paragraph 45).  While being exposed to such conditions in culture medium, the cells become IPSCs (precursor cells).  Applicants’ specification states that cells such as iPSCs when exposed to MEK/ERK inhibitor and GSK3 pathway inhibitors become synchronized.  Therefore, exposure of the IPSCs to such conditions in the medium as taught in Sareen would produce IPSCs that are inherently synchronized   as in instant Claim 5,
	Sareen does not teach using a pooled cell population from multiple donors.  However, at the time of applicants’ invention, this was already taught by Qu (Paragraph 6).  Qu teaches that iPSCs from multiple donors can be used (Paragraph 6).  An artisan would have been motivated to have used the iPSCs from multiple donors/pooled donor population with the teachings of Sareen since Qu teaches that such a pooled population can be subsequently differentiated into a target cell population (Paragraph 6).  Since such cells can undergo further differentiation to a desired target cell population, there would be a high expectation for success.  
Dependent Claims taught by Sareen 
 Sareen teaches wherein the exposing includes a hypoxic culture condition of 5% oxygen (Paragraph 40) as in instant Claim 7, the cells can differentiate into endoderm cells (Paragraph 43) as in instant Claim 8, wherein the precursor cell population comprises a cell type from induced pluripotent stem cells (Abstract) as in instant Claims 19-20,  Paragraph 6 states that the culturing can occur for 4 to 31 days (Paragraph 6) as in instant Claims 21 and 23, wherein said MEK/ERK pathway inhibitor is PD0325901 and said GSK3 inhibitor is CHIR99021 (Paragraph 45) as in instant Claim 22, 
Dependent Claim taught by Qu
MPEP § 2144.05 (II) states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 

A review of the specification fails to provide evidence that the claimed concentration are critical. Absent such evidence it would have been obvious to an artisan of ordinary skill at the time of effectively filing Qu to try a finite number of needed donors  to predictably arrive at the claimed concentration of pooled precursor cells through routine optimization. An artisan would have a reasonable expectation of success in optimizing the concentrations because determining the number of donors needed were long established in the art as demonstrated by Qu.  Thus Qu renders the number of donors used to develop the pooled population of precursor cells as in instant Claim 24.

	The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

In the present situation, rationales A, B, E, G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  	Sareen teaches a process that exposes iPSCs to culture conditions that cause synchronization.  Qu teaches a pooled population of iPSCs from multiple donors.  Thus, the teachings of the cited prior art reference in the obvious rejection above provide the requisite teaching and motivation with a clear, reasonable, expectation.  The cited prior art meets criteria set forth in both Graham and KSR.  

Claims 5,8-9,12-15,18-20,25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sareen (US 20170362574) in view of Qu (US 20160298087) and Ng et al. (WO 2017048193)

Sareen and Qu apply as above.  Sareen does not teach further differentiating the iPSCs so that they become further differentiated into organoids.  However, at the time of applicants’ invention, it was known that iPSCs could be further differentiated into organoids (Paragraphs 74 and 87, Figures 1, 11, and 16-17).  An artisan would have been motivated to have further differentiated the iPSCs of Sareen into organoids as taught by Ng because the organoids can be used to study the pathology of various diseases which affect organ systems (Abstract of Ng).   Since Ng teaches that organoids make useful models, there would be a high expectation for success.
Dependent Claims taught by Ng
The pluripotent stem cells such as iPSCs are differentiated into definitive endoderm cells (Paragraph 74; Figure 16) as in instant Claim 8, wherein said definitive endoderm is further differentiated into an organoid composition (Figures 16-17) as in instant Claim 9, further comprising contacting an organoid composition with a test compound of interest (Paragraph 49) as in instant Claim 12, wherein said method further comprises determining a characteristic of interest of said liver organoid composition following testing with a test compound such as cholestasis (Paragraph 324) as in instant Claims 13 and 15, wherein said test compound is selected from a drug-like molecule (Paragraph 324) as in instant Claim 14, the precursor cell can be an induced pluripotent stem cell (Paragraph 139) as in instant Claims 18-19, Paragraph 139 states that iPSCs can be derived from diseased individuals as in instant Claim 20, culturing the cell population for a period of time and under conditions sufficient to differentiate cell population into a differentiated cell population (Figure 1, 11, 16-17) as in instant Claim 25, wherein the differentiated cell population comprises definitive endoderm (Fig 16), posterior foregut (Figure 16), hepatocytes (Fig 17), and organoids (Fig 17) as in instant Claim 26, the organoid is a liver organoid (Abstract), intestinal organoid (abstract) as in instant Claim 28,

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

In the present situation, rationales A, B, E, G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  	Sareen teaches a process that exposes iPSCs to culture conditions that cause synchronization.  Qu teaches a pooled population of iPSCs from multiple donors.  Ng teaches forming organoids from iPSCs.  Thus, the teachings of the cited prior art reference in the obvious rejection above provide the requisite teaching and motivation with a clear, reasonable, expectation.  The cited prior art meets criteria set forth in both Graham and KSR.  

Claims 5-6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sareen (US 20170362574) in view of Qu (US 20160298087) and Huss “Constitutive activities of estrogen-related receptors:  Transcriptional regulation of metabolism by the ERR pathways in health and disease” Biochimica et Biophysica Acta 1852 (2015) 1912-1927

	Sareen and Qu apply as above.  Sareen teaches that RHO/ROCK pathway inhibitors such as Y-27632 (Paragraph 40) and A-83-01 (a TGFbeta inhibitor) can be used in order to treat precursor cells.  The Sareen reference fails to teach the inclusion of an ERR agonist.  However, Huss teaches that several years ago, estrogen related receptors have been shown to substitute for Klf transcription factors in the transcription factor cocktail, comprising Oct4, Sox2, Klf4, and c-Myc, that can reprogram fibroblasts into pluripotent stem cells (Page 1916 of Huss, Section 6.1 Regulation of ES cell pluripotency and self-renewal).  An artisan of ordinary skill would have been motivated to have used the EER with the differentiation protocol of Sareen because it can reprogram cells into iPSCs.  Because Huss teaches that ERRs can assist with reprograming (Page 1916), there is a huge expectation for success.  Page 1914 of Huss states that an ERR agonist is GSK5182/a ERR gamma agonist.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

In the present situation, rationales A, B, E, G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  	Sareen teaches a process that exposes iPSCs to culture conditions that cause synchronization.  Qu teaches a pooled population of iPSCs from multiple donors. Huss teaches that EERs can cause the self-renewal of cells into pluripotent cells. Thus, the teachings of the cited prior art reference in the obvious rejection above provide the requisite teaching and motivation with a clear, reasonable, expectation.  The cited prior art meets criteria set forth in both Graham and KSR.  


Conclusion

All claims stand rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632